DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/16/2022 have been fully considered but they are not persuasive.
With regards to applicants arguments on page 7 of the remarks, as can be seen in [0053] of Dasari, the system has keys such as food and drinks with associated values such as flavor profiles. The contract application checks if the profiles associated with the food or drinks have changed beyond a threshold amount, if so, the blockchain is updated. It can be seen that the system in Dasari does not perform image analysis on the key itself but perform the analysis to determine change in the associated profile. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dasari, publication number: US 202/0051011.

As per claims 1 and 19, Dasari teaches an apparatus comprising: 
a processor configured to 
receive a request from a software application, where the request identifies one or more keys stored in a database (contract application for tracking food  or drink item, retrieve information from database 345,  [0053]), 
determine whether a state of one or more key-value pairs stored in the database which correspond to the one or more keys in the request, respectively have changed since a most recent received request from the software application (determining the amount of change in the profile associated with food or drink,  [0020][0031][0053]), and 
in response to a determination that the state of the one or more key-value pairs have changed, generate a data block that includes a changed state of the one or more key-value pairs and a hash pointer to a previous block corresponding to the most recently received request from the software application and add the generated data block to a hash-linked chain of data blocks after the previous block (generating a new block in a blockchain when profile decreases by a threshold, [0053]).

As per claims 2 and 20, Dasari teaches wherein, in response to a determination that the state of the key-value pair has not changed, the processor is further configured to send 

As per claim 3, Dasari teaches wherein the processor is configured to receive a tick operation triggered by software application which identifies a subset of keysfrom among a larger set of keys (Control engine query, [0048]).

As per claim 4, Dasari teaches wherein the processor is further configured to transmit a notification which indicates that the data block is generated to the software application (Alert, [0043][0046]).

As per claim 5, Dasari teaches wherein the data store comprises a key-value store that comprises a plurality of records which each comprise a unique key paired with one or more respective data values (Physical objects, [0037][0050-0051]).

As per claim 6, Dasari teaches wherein the request is associated with a plurality of key- value pairs, and the processor determines whether any of the plurality of key-value pairs have changed since the most recently received request (Change, [0053]).

As per claim 7, Dasari teaches wherein the processor is configured to store a hash of block content from the previous block within the generated data block (Blockchain, Fig. 5, [0062]).

As per claim 8, Dasari teaches wherein the processor is configured to determine that the state of the key-value pair has changed when a value of the key-value pair has changed since the previous block was generated (Change, [0053]).

As per claim 9, Dasari teaches wherein the processor is further configured to detect that a conditional statement from among a plurality of predefined conditional statements has occurred with respect to the database, and automatically generate a new data block based on the detected conditional statement (Generating a block based on a threshold, [0051][0053]).

Claims 10-18 are rejected based on claims 1-9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494